

117 HR 762 IH: States Afforded Funding Extensions To Oppose Driving Recklessly In Vehicular Engagements Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 762IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Krishnamoorthi (for himself, Mr. Cohen, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to require the Secretary of Transportation to provide States applying for distracted driving grants an explanation of the eligibility decision with respect to such State, and for other purposes.1.Short titleThis Act may be cited as the States Afforded Funding Extensions To Oppose Driving Recklessly In Vehicular Engagements Act or the SAFE TO DRIVE Act.2.National priority safety programsSection 405(e) of title 23, United States Code, is amended—(1)by striking paragraph (6) and inserting the following:(6)Additional distracted driving grants(A)In generalNotwithstanding paragraph (1), the Secretary shall use up to 25 percent of the amounts available for grants under this subsection to award grants to any State otherwise ineligible under this subsection that certifies that such State has enacted a statute that—(i)is applicable to drivers of all ages;(ii)makes a violation of the statute a primary offense; and(iii)prohibits—(I)texting, as defined in paragraph (10)(E); or(II)non-navigational viewing of a personal wireless communication device.(B)Use of grant fundsNotwithstanding paragraph (5), amounts received by a State under subparagraph (A) may be used for activities related to the enforcement of distracted driving laws, including for public information and awareness purposes.;(2)by redesignating paragraph (9) as paragraph (10); and(3)by inserting after paragraph (8) the following:(9)Determinations of grant eligibility(A)Explanation of determinationIn making an eligibility determination in granting or denying an application of a State for a grant under this subsection, the Secretary shall provide each applicant State with an explanation of such determination, including an explanation of whether each section of the statute submitted with such application met or did not meet the requirements for a grant under this subsection.(B)Availability of determinationNot later than 60 days after granting or denying an application for a grant under this subsection, the Secretary shall make the determination under subparagraph (A) publicly available on the Department of Transportation website..